—In an action to recover damages for personal spondent.
Ordered that the order is affirmed, with costs.
As a consequence of the plaintiff’s failure to comply with a conditional order of dismissal, that order became absolute. To be relieved from the adverse impact of the order of dismissal, the plaintiff had to demonstrate a reasonable excuse for his failure to timely comply with the discovery demands, and the existence of a meritorious cause of action (see, Liotti v Ruk, 282 AD2d 717; Kepple v Hill Assocs., 275 AD2d 299). The plaintiff did not meet this burden. Therefore, the Supreme Court properly granted the defendant’s motion to dismiss the com*697plaint pursuant to CPLR 3126. Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.